ON REHEARING
PER CURIAM.
Since issuing our opinion on March 7, 1985, the Florida Supreme Court in State v. S.L.W., 465 So.2d 1231 (Fla.1985), has reversed this court’s decision in S.L.W. v. State, 445 So.2d 586 (Fla. 1st DCA 1984), a decision which we felt required affirmance of the trial court’s suppression order. We therefore grant the state’s motion for rehearing, recede from our previous affirmance, reverse the trial court’s suppression order and remand the case for further consistent proceedings.
ERVIN, C.J., and SMITH and NIM-MONS, JJ., concur.